   Case 1:18-cv-01724-MN Document 3 Filed 12/11/18 Page 1 of 1 PageID #: 18


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 ANTHONY FRANCHI, Individually and On               )
 Behalf of All Others Similarly Situated,           )
                                                    )
                        Plaintiff,                  ) Case No. 1:18-cv-01724-MN
                                                    )
         v.                                         ) CLASS ACTION
                                                    )
 SONIC CORP., J. CLIFFORD HUDSON,                   ) JURY TRIAL DEMANDED
 TONY D. BARTEL, R. NEAL BLACK,                     )
 STEVEN A. DAVIS, LAUREN R. HOBART,                 )
 S. KIRK KINSELL, KATE S. LAVELLE,                  )
 FEDERICO F. PEÑA, JEFFREY H. SCHUTZ,               )
 KATHRYN L. TAYLOR, and SUSAN E.                    )
 THRONSON,                                          )
                                                    )
                        Defendants.                 )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Anthony

Franchi (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”) with

prejudice as to Plaintiff only and without prejudice as to all others similarly situated. Defendants

have filed neither an answer nor a motion for summary judgment in the Action, and no class has

been certified.

 Dated: December 11, 2018                          RIGRODSKY & LONG, P.A.

                                             By: /s/ Brian D. Long
                                                 Brian D. Long (#4347)
 OF COUNSEL:                                     Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                    Wilmington, DE 19801
 Richard A. Maniskas                             Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                 Facsimile: (302) 654-7530
 Berwyn, PA 19312                                Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                       Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                            Attorneys for Plaintiff
